Title: From George Washington to William Moore Smith, 28 December 1796
From: Washington, George
To: Smith, William Moore


                        
                            Fellow-citizens and Brothers,of the Grand lodge of Pennsylvania
                                    c. 28 December 1796
                        I have received your address with all the feelings of brotherly affection,
                            mingled with those sentiments, for the Society, which it was calculated to excite.
                        To have been, in any degree, an instrument in the hands of Providence, to
                            promote order and union, and erect upon a solid foundation the true principles of government,
                            is only to have shared with many others in a labour, the result of which let us hope, will
                            prove through all ages, a sanctuary for brothers and a lodge for the virtues.
                        Permit me to reciprocate your prayers for my temporal happiness, and to
                            supplicate that we may all meet thereafter in that eternal temple, whose builder is the
                            great Architect of the Universe.
                        
                            Go: Washington
                            
                        
                    